 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH J. PETILLO,                                Case No. 1:19-cv-00908-LJO-SAB (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13           v.                                         PLAINTIFF’S APPLICATIONS TO
                                                        PROCEED IN FORMA PAUPERIS, AND
14    REYNALDO JASSO, et al.,                           REQUIRING PLAINTIFF TO PAY THE
                                                        FILING FEE TO PROCEED WITH THIS
15                       Defendants.                    ACTION
16                                                      (ECF Nos. 2, 6)
17                                                      TWENTY-ONE (21) DAY DEADLINE
18

19          Plaintiff Isaiah J. Petillo is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. This action was referred to a United States Magistrate Judge pursuant

21   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On July 3, 2019, Plaintiff filed a complaint and an application to proceed in forma pauperis.

23   (ECF Nos. 1, 2.)

24          On July 8, 2019, the assigned Magistrate Judge issued findings and recommendations that

25   Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g) and

26   that Plaintiff be required to pay the $400.00 filing fee in full in order to proceed with this action.

27   (ECF No. 5.) The findings and recommendations were served on Plaintiff and contained notice

28   that any objections thereto were to be filed within thirty (30) days after service of the findings and
                                                        1
 1   recommendations. (Id.) More than thirty days have passed since the findings and recommendations

 2   were served, and no objections have been filed.

 3          Also, on July 8, 2019, Plaintiff filed a second application to proceed in forma pauperis.

 4   (ECF No. 6.) Plaintiff’s second application does not contain any evidence demonstrating that

 5   Plaintiff did not incur three or more “strikes” under § 1915(g) prior to filing the instant action or

 6   any evidence establishing that Plaintiff was in “imminent danger of serious physical injury” at the

 7   time that this action was filed on July 3, 2019.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

10   Magistrate Judge’s findings and recommendations are supported by the record and proper analysis.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1.      The findings and recommendations issued on July 8, 2019, (ECF No. 5), are adopted

13                  in full;

14          2.      In accordance with 28 U.S.C. § 1915(g), Plaintiff’s applications to proceed in forma

15                  pauperis, (ECF Nos. 2, 6), are DENIED;

16          3.      Within twenty-one (21) days following the date of service of this order, Plaintiff

17                  shall pay the $400.00 filing fee in full in order to proceed with this action;

18          4.      Plaintiff is warned that if he fails to pay the filing fee within the specified time, this

19                  action will be dismissed; and

20          5.      This matter is referred back to the assigned Magistrate Judge for further proceedings
21                  consistent with this order.

22
     IT IS SO ORDERED.
23

24      Dated:     September 13, 2019                        /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                         2
